DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement(s) (IDS/IDSs) submitted on 9/18/2020 & 5/20/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The examiner specifically requests that the applicant review the specification thoroughly for errors relating to 

Allowable Subject Matter

Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2018/0164351 to Nirwan et al. discloses a power supply glitch detector which teaches the use of multiple transistors, but uses resistances to alter the threshold evaluated as opposed to transistors with varying threshold voltages;
	United States Patent No. 6.085,324 to Marholev--also cited by applicant--discloses an electronic system having a chip integrated power-on reset circuit with glitch sensor which teaches a voltage sampling module and a detection unit, but does not teach multiple transistors with varying threshold voltages or multiple transistors connected to a generation circuit via multiple respective switches; and
	Chinese Patent Document No. CN104459564B--also cited by applicant--discloses a power supply burr detection circuit 

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, "A power glitch signal detection circuit, comprising . . . wherein the multiple MOS transistors have different threshold voltages respectively; . . . a signal generation circuit, wherein drain terminals of the multiple MOS transistors are connected to the signal generation circuit through the multiple switches respectively,"
	in claim 11, "A security chip, comprising a power glitch signal detection circuit, wherein the power glitch signal detection circuit comprises . . . wherein the multiple MOS transistors have different threshold voltages respectively; . . . a signal generation circuit, wherein drain terminals of the multiple MOS transistors are connected to the signal generation circuit through the multiple switches respectively," and
	in claim 20, "An electronic apparatus, comprising . . . wherein the multiple MOS transistors have different threshold voltages respectively; . . . a signal generation circuit, wherein drain terminals of the multiple MOS transistors are 
	in combination with all other limitations.

Claims 2-10 and 12-19 are allowed as being dependent on claims 1 and 11, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164.  The examiner can normally be reached on 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868                                                                                                                                                                                                        
/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        9/24/2021